March 5, 2013




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         EX PARTE TYGER WADE LUCAS

                                 NO. 14-12-00289-CR

                        ________________________________



       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in judgment. The Court
orders the judgment AFFIRMED, and that this decision be certified below for
observance. The Court further orders that Tyger Wade Lucas pay all costs incurred in this
appeal.